Citation Nr: 1427417	
Decision Date: 06/17/14    Archive Date: 06/26/14	

DOCKET NO.  13-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right hip disorder, to include the postoperative residuals of right hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from September 1974 to June 1983.

This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's current right hip disability.  In pertinent part, it is contended that the Veteran's right hip disability which ultimately led to the surgical replacement of his right hip is the result of an incident in service, at which time the Veteran injured his right hip when jumping from a truck.  

In that regard, a review of service treatment records discloses, on various occasions in service, that the Veteran complained of problems with his right thigh and/or right knee.  Significantly, on one of these occasions, specifically, in May 1983, the Veteran was heard to complain of right knee pain of 4 months' duration following "jumping off a truck."  However, available service treatment records do not reveal that the Veteran received a diagnosis of or treatment for a right hip disability.  The earliest clinical indication of the presence of chronic right hip pathology appears to be in a private medical record dated in July 1996, at which time there was noted a "completely degenerated right hip." 

The Board observes that, in correspondence of April 2013, the private physician who performed the Veteran's right hip replacement surgery in 1997 indicated that, while he did not know if the Veteran's problem with his right hip originated with trauma in the military, inasmuch as he had not seen or examined the Veteran in the military, it was "documented" that the Veteran had suffered at least two traumatic episodes to his right hip, which "later corresponded to the degenerative changes which (he) observed in replacing his hip."  Such a statement raises some question as to whether the Veteran's right hip pathology might have had its inception during his period of active military service.  Accordingly, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board observes that, in addition to the Veteran's verified period of active military service, he apparently had additional duty during the mid to late 1980's in the United States Army Reserve.  To date, this duty has not yet been verified.  Accordingly, an attempt will be made to verify the Veteran's additional service prior to a final adjudication of his claim for service connection.  Any medical or personnel records for this additional duty should also be sought.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate facility of the United States Army Reserve, as well as the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's duty, to include a classification as to whether the service was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  Following receipt of the aforementioned information, the AOJ should attempt to obtain any and all additional service records, to include service treatment records, associated with those periods of service.  All service personnel records should also be obtained.  If the AOJ cannot locate the aforementioned federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2013, the date of the most recent VA evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records must be documented in the claims file.  If the AOJ cannot obtain such records, the AOJ must specifically document the attempts that were made to locate them, and explain why further attempts to locate or obtain any government records would be futile.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the exact nature and etiology of his current right hip pathology.  The AOJ is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Following completion of the orthopedic examination, the examining physician should offer an opinion as to whether the Veteran's current right hip pathology (to include the postoperative residuals of right hip replacement) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examining physician prior to completion of the examination.  In addition, the examining physician must specify in his report that the claims file, as well as Virtual VA electronic records, have been reviewed.

5.  The AOJ should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

6.  The AOJ should then readjudicate the Veteran's claim for service connection for a right hip disability (to include the postoperative residuals of right hip replacement).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in May 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



